DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed March 18, 2022.  Claims 7 and 18 have been amended.  Claims 7-10, 14-21, and 23-26 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/BR2017/050160, filed June 22, 2017, which claims priority to foreign patent application No. BR1020160147670, filed June 22, 2016.


Withdrawal of Objections/Rejections:

	The objection to claim 18, is withdrawn.
	The rejection of claims 7-10 and 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 7-10, 14-21, and 23-26 under 35 U.S.C. 103 as being unpatentable over Peniston et al., in view of Pan et al., is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on May 2, 2022.

Claims 7, 17, and 18 of the application have been amended as follows: 

Claim 7 (currently amended):  A process for producing a monosaccharide
(a) preparing a solution containing 1 to 5 volume % of chitosan and / or chitin in acetic acid with stirring for 1 to 30 minutes; 
(b) adding nitrous acid in an amount of 5 to 50 volume % to the solution prepared in step (a) wherein the nitrous acid is produced in situ by adding sodium nitrite solution to the solution prepared in step (a) in a concentration from 0.5 to 5 mol/L, or by saturation of the solution prepared in step (a) with gaseous nitrogen oxides under stirring and heating; and 
(c) adding an enzyme having amylolytic activity to the solution prepared in step (b), or between steps (a) and (b), whereby to directly produce [[a]]the monosaccharide without producing oligomers, wherein the enzyme having amylolytic activity is an amyl glucosidase, and the monosaccharide produced is 

Claim 17 (currently amended): The process according to claim 7, wherein said enzymehaving amylolytic activity is added to the solution between steps (a) and (b) with stirring or at rest.  
Claim 18 (currently amended): A process for producing a monosaccharide
(a) preparing a solution containing 1 to 5 volume % of chitosan and / or chitin in a mineral acid having a concentration of 1 to 20 volume % with stirring for 1 to 30 minutes; 
(b) adding nitrous acid in an amount of 5 to 50 volume % to the solution prepared in step (a) wherein the nitrous acid is produced in situ by adding sodium nitrite solution to the solution prepared in step (a) in a concentration from 0.5 to 5 mol/L, or by saturation of the solution prepared in step (a) with gaseous nitrogen oxides under stirring and heating; and 
(c) adding an enzyme having amylolytic activity to the solution prepared in step (b), or between steps (a) and (b), whereby to directly produce [[a]]the monosaccharide without producing oligomers, wherein the enzyme having amylolytic activity is an amyl glucosidase, and the monosaccharide produced is .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Peniston et al. (IDS; US 3,922,260; Published 1975), and Pan et al. (IDS; Preparation of glucosamine by hydrolysis of chitosan with commercial α-amylase and glucoamylase, Journal of Zhejiang University).
Peniston et al. teach a method that includes: dissolving 2% chitosan in 6% acetic acid solution, which is a mineral acid solution; and then adding sodium nitrite to the solution, including under stirring and heating (Col. 2, Line 19-24; Example 1, 3), wherein when the sodium nitrite is combined with the solution, nitrous acid is produced in situ.  The sodium nitrite is added in small increments over a 30 minute period under stirring (Example 1, 3).  The sodium nitrite can be added to the solution in various amounts including 0.00124 moles and 0.124 moles (Examples 1, 3).  
Pan et al. teach a method of producing glucosamine, which is a monosaccharide, by chemical and enzymatic hydrolysis of chitosan, where chitosan is first dissolved in 1% acetic acid solution, and then hydrolyzed with α-amylase and glucoamylase, which are enzymes having amylolytic activity (Abs.; p. 932, Materials, Hydrolysis of chitosan using α-amylase followed by glucoamylase).  The method results in a high yield of glucosamine (Abs.).  
	However, neither Peniston et al. nor Pan et al. teach or render obvious that the enzyme is an amyl glucosidase and the monosaccharide produced is anhydromannose.  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Claims 7-10, 14-21, and 23-26 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653